PER CURIAM:
Betty Enow, a native and citizen of Cameroon, petitions for review of the *797Board of Immigrations Appeals’ (“Board”) summary affirmance of an immigration’s deportation order denying her applications for asylum and -withholding of removal. We dismiss the appeal for lack of jurisdiction because the petition for review was not timely filed.
Petitions for review from final orders of removal must be filed not later than thirty days after the date of the final order of removal. See 8 U.S.C. § 1252(b)(1) (2000). The Board entered its final order on November 24, 2003. Enow’s petition for review was filed in this Court on April 2, 2004 and dated by her former counsel as February 16, 2004.
Because Enow failed to file a timely petition for review, we dismiss the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED